DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Locking axis “VA”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 3, “leverand” appears it should read –lever and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the locking elements" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the locking elements" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the locking elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the locking elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102015220262 A1 to Johnson Controls (Johnson; See translation).

Regarding claim 11, Johnson discloses an actuation mechanism for a longitudinal adjuster (1) of a vehicle seat comprising at least one actuation arm (4.1), a release lever (5) and a positioning element (5.2) which is arranged on the release lever and which is pivotably (5.5) mounted on a free lever end (5.3) of the release lever.  
Regarding claim 12, wherein the positioning element is configured in the form of a rocker (5.2, 5.5; Page 19, Paragraph [0047] of translation).
Regarding claim 14, wherein the actuation arm, the release lever and the positioning element are preassemblable into an assembly unit (Fig.11).  
Regarding claim 15, Johnson discloses a longitudinal adjuster (1) for a vehicle seat comprising an upper rail (2.1) and a lower rail (2.2) which are lockable to one another via at least two locking units (3), and an actuation mechanism as claimed in claim 11 (see claim 11 above) for actuation of the locking elements.  

Claim(s) 11, 12, and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102004056430 to Faurecia.

Regarding claim 11, Faurecia discloses an actuation mechanism for a longitudinal adjuster (6,7) of a vehicle seat (1,2) comprising at least one actuation arm (9.1), a release lever (28) and a positioning element (29) which is arranged on the release lever and which is pivotably mounted on a free lever end of the release lever (pivotably mounted at 37, 38).  
Regarding claim 12, wherein the positioning element is configured in the form of a rocker (29 pivots about 37, 38).  
Regarding claim 14, wherein the actuation arm, the release lever and the positioning element are preassemblable into an assembly unit (Fig.2).  
Regarding claim 15, Faurecia discloses a longitudinal adjuster (6,7) for a vehicle seat comprising an upper rail (7) and a lower rail (6) which are lockable to one another via at least two locking units (8), and an actuation mechanism as claimed in claim 11 (see claim 11 above) for actuation of the locking elements.  
Regarding claim 16, wherein the positioning element is arranged outside the rails (Fig.2) and is operatively connected to at least one guide element (10, 11, and 12) arranged in the interior between the rails.  
Regarding claim 17, wherein the locking elements (13, 14, 15) are forcibly guided during unlocking or locking via the guide element (10, 11, 12) in the upper rail to prevent tilting. 
Regarding claim 18, wherein two guide elements (10, 11, and 12) are provided for each locking element.  
Regarding claim 19, wherein the guide elements (10, 11, 12) of the respective locking element are spaced apart from a rotational axis (axis of 37) of the positioning element in such a manner that the positioning element centers itself when unlocking (29 is capable of pivoting while engaging 10, 11, 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102015220262 A1 to Johnson Controls (Johnson; See translation).

Regarding claim 13, Johnson discloses wherein the positioning element is formed as a two-component part made of a rigid plastics material and a soft plastic material (Paragraph [0048], [0072], and [0073]).  
Johnson discloses wherein the soft plastic material acts a damper but does not specifically disclose wherein the soft plastic material is “elastic”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the “soft plastic” portion of the positioning element from an elastic material so to maximize the dampening effects within the positioning element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635